Citation Nr: 1042301	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-21 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of 
death.

2.  Entitlement to non-service-connected death pension benefits.  

3.  Whether the appellant is entitled to accrued benefits.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1957 to October 
1961, during peacetime.  There is also evidence that the Veteran 
served in the U.S. Naval Reserves from October 1961 to October 
1963.  He died in July 2005.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which inter alia denied service connection 
for the Veteran's cause of death, denied entitlement to accrued 
benefits, and denied entitlement to non-service-connected death 
pension.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks service connection for the Veteran's cause of 
death, entitlement to accrued benefits, and/or entitlement to 
non-service-connected death pension benefits.  Based on review of 
the record, the Board finds that further development is 
necessary.

Review of the record reveals that the appellant initially did not 
request a hearing regarding her claim for service connection for 
the Veteran's cause of death.  See July 2007 "Appeal to Board," 
VA Form 9.  However, when the appellant was perfecting her appeal 
for the issues of entitlement to accrued benefits and entitlement 
to non-service-connected death pension benefits, she requested a 
personal hearing at the RO before a Veterans Law Judge, 
specifically a Board hearing "to be held by a BVA Board member 
visiting the Jackson Regional Office" (Travel Board hearing).  
See September 2008 "Appeal to Board," VA Form 9; September 2008 
"Appeal Hearing Options" Form.  In a September 2009 notice 
letter, the appellant was informed that she was scheduled for a 
videoconference hearing before a member of the Board, and unless 
the appellant waived her right to an in-person Board hearing, the 
RO would "cancel [the video] hearing and keep [the appellant] on 
the schedule for a future visit by a Board member."  See 
September 2009 Board Videoconference Hearing Notice Letter.  The 
appellant did not withdraw her request for a Travel Board 
hearing, pursuant to 38 C.F.R. § 20.704(e) (2010).  Further, the 
Veteran did not attend the scheduled videoconference hearing and 
has offered no explanation as to her failure to attend.  When an 
appellant fails to appear for a scheduled hearing, the Board will 
usually consider the hearing request withdrawn.  See 38 C.F.R. 
§ 20.704(d).  However, in light of the appellant's request for a 
Travel Board hearing and not a videoconference hearing, the Board 
is remanding all issues in appellate status in order to satisfy 
procedural due process concerns.  As such, the RO should schedule 
the appellant for a Travel Board hearing and provide her notice 
of such hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a 
Travel Board hearing before a Veterans Law 
Judge, with appropriate notification to 
the appellant.  A copy of the Travel Board 
hearing notice should be associated with 
the record.

After the hearing is conducted, or if the appellant withdraws her 
hearing request or fails to report for the scheduled hearing, the 
case should be returned to the Board for further appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion as to the outcome of this case.  The appellant need take 
no action until so 


informed.  The purpose of this REMAND is to ensure compliance 
with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


